                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

NEVILLE LYIMO,

       Petitioner,
                                                     Crim. No. 2:11-cr-00162
       v.                                            JUDGE ALGENON L. MARBLEY
                                                     Magistrate Judge King
UNITED STATES OF AMERICA,

       Respondent.

                           REPORT AND RECOMMENDATION

       Petitioner has filed a Petition for Writ of Error Coram Nobis Pursuant to 28 U.S.C. § 1651.

(ECF No. 190.) This matter is before the Court on that petition, Respondent’s Response in

Opposition (ECF No. 191), and the exhibits of the parties. For the reasons that follow, the

Magistrate Judge RECOMMENDS that this action be DISMISSED.

Facts and Procedural History

       Petitioner was convicted, following a jury trial, on ten counts of aiding and assisting in the

filing of false income tax returns in violation of 26 U.S.C. § 7206(2). On November 5, 2013,

Petitioner was sentenced to 18 months’ imprisonment to be followed by one year supervised

release. Judgment (ECF No. 138.) On July 28, 2014, the United States Court of Appeals for the

Sixth Circuit affirmed the judgment of this Court. United States v. Lyimo, 574 F. App’x 667 (6th

Cir. 2014). On October 14, 2014, the United States Supreme Court denied the petition for a writ

of certiorari. Lyimo v. United States, 135 S.Ct. 382 (2014). One year later, on October 14, 2015,

Petitioner filed a motion to vacate pursuant to 28 U.S.C. § 2255, asserting that he had been denied

the effective assistance of trial and appellate counsel. Motion to Vacate under 28 U.S.C. § 2255

(ECF No. 154.) On May 23, 2017, this Court dismissed that action. Order (ECF No. 176.) On



                                                 1
April 6, 2018, the Sixth Circuit denied Petitioner’s request for a certificate of appealability. Lyimo

v. United States of America, No. 17-4065 (6th Cir. Apr. 6, 2018).

        On August 9, 2018, Petitioner filed the Petition for Writ of Error Coram Nobis Pursuant

to 28 U.S.C. § 1651, asserting that this Court erroneously calculated the amount of loss at $16,721,

thereby violating the Sixth Amendment and Mathis v. United States, — U.S. —, 136 S.Ct. 2243

(2016), and resulting in his mandatory removal from the United States. Petitioner also claims that

he was denied the effective assistance of counsel because his attorneys failed to appeal that issue

or to advise him that this calculation would result in his removal from the United States.1 Petitioner

also claims that the Court issued improper jury instructions without special verdict forms in

violation of the Fifth and Sixth Amendments to the United States Constitution. In response,

Respondent asks that the matter be dismissed, arguing that Petitioner has either previously raised

these claims on direct appeal or or in his Motion to Vacate under 28 U.S.C. § 2255, or that he could

have raised these claims previously. Respondent also argues that Petitioner does not present any

new facts in support of this motion.

        The All Writs Act, 28 U.S.C. § 1651, provides in relevant part as follows:

        The Supreme Court and all courts established by Act of Congress may issue all
        writs necessary or appropriate in aid of their respective jurisdictions and agreeable
        to the usages and principles of law.

28 U.S.C. 1651(a). The issuance of a writ under this statute “is a ‘drastic and extraordinary’

remedy ‘reserved for really extraordinary causes.’” Cheney v. U.S. Dist. Court for D.C., 542 U.S.

367, 380 (2004) (quoting Ex parte Fahey, 332 U.S. 258, 259–260 (1947)). The authority conferred

by this statute “is to be used ‘sparingly and only in the most critical and exigent circumstances.’”

Wisconsin Right to Life, Inc. v. Fed. Election Comm'n, 542 U.S. 1305, 1305–06 (2004) (quoting


1
 Petitioner states that his immigration attorney also gave him improper advice. Petition for Writ of Error Coram
Nobis Pursuant to 28 U.S.C. § 1651 (ECF No. 190, PAGEID # 2691-92.)

                                                         2
Ohio Citizens for Responsible Energy, Inc. v. NRC, 479 U.S. 1312, 1313 (1986)). A writ of error

coram nobis may serve to vacate a federal conviction where the petitioner has already served his

sentence and relief under 28 U.S.C. § 2255 no longer remains available. United States v. Johnson,

237 F.3d 751, 753 (6th Cir. 2001); see also Pilla v. United States, 668 F.3d 368, 372 (6th Cir.

2012) (citation omitted)). It is an extraordinary writ that permits a person who is no longer “in

custody” to collaterally attack his conviction. United States v. Abou-Khodr, No. 99-cv-81073,

2013 WL 4670856, at *4 (E.D. Mich. Aug. 30, 2013) (citing United States v. Morgan, 346 U.S.

502, 510-11 (1954)). A petitioner seeking relief by such a writ must establish: “1) an error of fact;

2) unknown at the time of trial; and 3) of a fundamentally unjust character which probably would

have altered the outcome of the challenged proceeding if it had been known.” Johnson, 237 F.3d

at 755; see also Morgan, 346 U.S. at 512 (a writ of error coram nobis may be considered where

“no other remedy [is] available and sound reasons exist for failure to seek appropriate earlier

relief”). See also United States v. Nyhuis, 40 F. App’x 80, 81 (6th Cir. 2002) (“[T]he doctrine of

laches applies to coram nobis proceedings” and, “[t]o avoid the bar, a coram nobis petitioner must

demonstrate that sound reasons exist for not seeking appropriate relief previously”).

       As noted by Respondent, Petitioner raises in his petition no new factual errors that were

unknown to him at the time of trial. Indeed, Petitioner’s claims involving jury instructions and

special verdict forms were not only known to him at the time of trial, but he raised those claims in

his motion to vacate under 28 U.S.C. § 2255 in connection with his claim of the denial of the

effective assistance of counsel. See Report and Recommendation (ECF No. 165, PAGEID # 2351-

52, 2355.) Thus, these claims do not offer a basis for relief here. Likewise, Petitioner’s claim that

the Court improperly calculated the loss to be greater than $10,000.00 was clearly known to

Petitioner at the time of sentencing. However, Petitioner argues that he did not previously raise



                                                 3
this claim because his attorneys improperly failed to advise him of the immigration consequences

of this calculation. See Declaration of Neville Lyimo, Petitioner (ECF No. 190-3, PAGEID # 2720-

21.) “To be sure, [] constitutionally deficient representation, if true, can function as the rock upon

which a petitioner can build h[is] coram nobis church.” Williams v. United States, 858 F.3d 708,

712 (1st Cir. 2017) (citations omitted)). See also United States v. Chan Ho Shin, 891 F.Supp.2d

849, 853 (N.D. Ohio 2012) (citing Pilla v. United States, 668 F.3d 368, 372-73 (6th Cir. 2012))

(other citations omitted). In any event, however, Petitioner does not indicate, and the record does

not reflect, any potentially viable basis on which he could have succeeded in demonstrating that

the government’s loss figures were inaccurate or incorrect. See Pre-sentence Investigation Report,

§§ 10, 19. Petitioner’s reference to the Supreme Court’s June 23, 2016, decision in Mathis does

not assist him. In Mathis, the Supreme Court sharpened its analysis of what counts as a prior

violent felony under the Armed Career Criminal Act; the decision in that case does not assist

Petitioner in challenging the government’s loss figures in this case. Moreover, Mathis does not

apply retroactively to cases on collateral review, such as this action. In re Conzelmann, 872 F.3d

375 (6th Cir. 2017).

       In short, Petitioner has failed to establish a basis for relief under 28 U.S.C. § 1651 and his

Petition for Writ of Error Coram Nobis Pursuant to 28 U.S.C. § 1651 is without merit.

Recommended Disposition

       For the foregoing reasons, the Magistrate Judge RECOMMENDS that this action be

DISMISSED.

                                     Procedure on Objections

       If any party objects to this Report and Recommendation, that party may, within fourteen

days of the date of this Report, file and serve on all parties written objections to those specific



                                                  4
proposed findings or recommendations to which objection is made, together with supporting

authority for the objection(s). A judge of this Court shall make a de novo determination of those

portions of the report or specified proposed findings or recommendations to which objection is

made. Upon proper objections, a judge of this Court may accept, reject, or modify, in whole or in

part, the findings or recommendations made herein, may receive further evidence or may recommit

this matter to the magistrate judge with instructions. 28 U.S.C. § 636(b)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the district judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

       The parties are further advised that, if they intend to file an appeal of any adverse decision,

they may submit arguments in any objections filed, regarding whether a certificate of appealability

should issue.




                                                        s/ Norah McCann King
                                                      Norah McCann King
                                                      United States Magistrate Judge
October 10, 2018




                                                 5
